Citation Nr: 1809917	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from February 1969 to September 1970.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal with device, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for coronary artery disease (CAD), and assigned a disability rating of 10 percent, effective as of March 12, 2011.  The Veteran appealed the June 2012 rating decision for a higher initial evaluation of his service-connected CAD, to include as due to unemployability.  

In September 2016, the Board remanded the instant appeal, as the issue of entitlement to a TDIU was raised as part and parcel to the initial increased rating claim for CAD, which was increased to 30 percent disabling from March 12, 2011, to October 18, 2012, and continued as 30 percent disabling thereafter, by the Board at that time.  The issue of TDIU was remanded for further evidentiary development.  The issue is now before the Board again.  


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects substantial compliance with the Board's September 2016 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The remand directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

Accordingly, the duties to notify and assist under 38 U.S.C. § 5103A and 
38 C.F.R. § 3.159(c) are satisfied.  

II.  Entitlement to TDIU  

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for CAD (30 percent disabling), bilateral hearing loss (50 percent disabling), and bilateral tinnitus (10 percent disabling).  The Veteran's combined evaluation was 70 percent, effective as of July 17, 2012.  As one disability is rated at 40 percent or more with a combined total of 70 percent, as of July 17, 2012, the Veteran meets the schedular criteria for consideration of TDIU benefits under 38 C.F.R. § 4.16(a).  

Accordingly, the remaining issue is whether the Veteran's service-connected disabilities, taken as a whole, precluded the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b) (2017).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

In light of the competent medical evidence and lay testimony of record, the Board concludes that the Veteran is entitled to an award of TDIU.  

At the outset, the Veteran's VA treatment records and employment records are consistent with the work history dates provided by him, and tend to corroborate the Veteran's assertion of his employment and education level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. 
§ 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In October 2016, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He completed high school, as well as four years of an electrical apprenticeship from 1972 to 1976.  He indicated that he was unemployable due to his service-connected disabilities.  His usual occupation was an electrician, as he completed his electrical apprenticeship in 1976, and was issued his Electrical Journeyman license in February 1978.  

With regard to the Veteran's heart condition, a private treatment record dated May 1998 shows that the Veteran underwent selective right and left coronary cinearteriography and right coronary angioplasty and stent implantation.  Subsequent to the Veteran's operation, a June 2002 private medical record indicates that he was admitted to the hospital with a severe episode of central chest pain.  

On VA examination of the heart in June 2012, the examiner concluded that the Veteran's heart condition had no impact on his ability to work; however, the examiner completed METS (metabolic equivalents of task) testing, which revealed that the METs level of 3-5 reflected the lowest activity level at which the Veteran reported dyspnea and fatigue.  The examiner noted that a METs level of 3-5 was found to be consistent with activities such as light yard work (weeding), mowing lawn (power power), and brisk walking (4 mph).  

Private treatment records dated June 2016 and August 2016 reveal that the Veteran was again admitted to the hospital for evaluation of chest pain.  The August 2016 record notes that the Veteran reported chest pain that he described as burning radiating across his entire anterior chest.  

Turning to the Veteran's service-connected hearing loss and tinnitus disabilities, in June 2012, the Veteran was also afforded a VA audiology examination.  The examiner noted that both the Veteran's hearing loss and tinnitus impacted ordinary conditions of daily life, including his ability to work.  

Likewise, on VA examination in April 2017, the examiner noted that both the Veteran's hearing loss and tinnitus impacted ordinary conditions of daily life, including his ability to work.  The Veteran indicated that his hearing loss and tinnitus interfered with his job as an electrician.  He stated that in his capacity as an electrician, he has to be able to hear things or someone can get really hurt.  Further, loud ringing in his ears makes it difficult to hear.  The VA examiner noted that with appropriate amplification, the Veteran should be able to function in most occupational environments when it comes to communication.  However, the Veteran would have difficulty if the occupational environment had any significant background noise present.  

The Board notes that the Veteran's last employment was as an electrician.  The Board finds that employment in this capacity was not sedentary in nature, but required medium to heavy labor.  With regard to his education level, as previously noted, the Veteran is a high school graduate and completed an electrical apprenticeship.  

The Board notes that TDIU analysis must take into account the individual veteran's education, training, and work history, and is a question for adjudicators and not medical personnel.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given the Veteran's education, training and work experience, which is limited to physical occupations involving medium to heavy labor, the Board finds that his service-connected disabilities combined to make him incapable of obtaining and maintaining gainful employment.  

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.  

The Board finds that the evidence is at least in equipoise in regards to whether the Veteran's service-connected disabilities rendered him unemployable.  The medical evidence of record does not indicate that the Veteran's service-connected disabilities result in total occupational impairment; however, the evidence of record shows that the Veteran's heart and hearing loss symptoms have had a significant effect on his ability to work.  Given the impairment produced by his service-connected disabilities, it appears that the Veteran would not be capable of more than marginal employment in any type of work setting, whether physical or sedentary.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).

In sum, the Board is satisfied that the service-connected disabilities have been so severe as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


